Case 8:19-cv-00458-DOC-ADS Document 66-1 Filed 08/02/19 Page1of1 Page ID #:1387

 

 

Levin, William E.

 

Designee's Name (Last Name, First Name & Middle Initial)

LEVIN & DICTEROW

 

Firm/Agency Name
668 N. Coast Highway

vieticd G4q) Gt -5004

 

 

 

Suite 1264

Telephone Number Fax Number

 

Street Address
Laguna Beach, CA 92651

William.levin@levinip.com
E-mail Address

 

 

City, State, Zip Code

104631
Designee's California State Bar Number

 

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the

Central District of California for the practice of law.
L

 

Dated Vo Af {
J

 

SECTION IV - SUPPLEMENT A

 

William E. Levin "
Designee's Name (please ee Voutn

 

 
    

Designee's Signature

 

Court Admissions (continued):
Name of Court

Connecticut

U.S. Court of Appeals for the Fed. Cir.
Western District of Michigan

U.S. Patent & Trademark Office

U.S. Court of Appeals 2nd Cir.

U.S. Court of Appeals 6th Cir.

U.S. Court of Appeals 9th Cir.

 

Date of Admission Active Member in Good Standing? (if not, please explain)
June 2, 1988 Yes
October 16, 1996 Yes
1999 Yes
April 28, 1998 Yes
March 22, 2010 Yes
May 6, 2010 Yes
April 20, 2012 Yes

 

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3
